DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, although the prior art teaches an optical photographing lens assembly comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; wherein each of the five lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image-side; wherein the first lens element has positive refractive power; the object-side surface of the second lens element is convex in a paraxial region thereof; the object- side surface of the third lens element is convex in a paraxial region thereof, and the image-side surface of the third lens element is concave in a paraxial region thereof; the fourth lens element has negative refractive power, and the image-side surface of the fourth lens element is concave in a paraxial region thereof, the fifth lens element has positive refractive power, and the image-side surface of the fifth lens element is convex in a paraxial region thereof; a central thickness of the first lens element is a maximum among central thicknesses of the five lens elements; and further satisfying the conditional expressions: 0.45 < CT4/CTS5 < 2.0; f1/f3 < 0.65; and T45 < T34, as defined, the prior art fails to teach such an optical photographing lens assembly wherein the total number of lens elements is five.
With regard to dependent claims 2-14, claims 2-14 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 15, although the prior art teaches an optical photographing lens assembly comprising five lens elements, the five lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element; wherein each of the five lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image-side; wherein the first lens element has positive refractive power; the object-side surface of the third lens element is convex in a paraxial region thereof, and the image-side surface of the third lens element is concave in a paraxial region thereof; the fourth lens element has negative refractive power, and the image-side surface of the fourth lens element is concave in a paraxial region thereof, the fifth lens element has positive refractive power, and the image-side surface of the fifth lens element is convex in a paraxial region thereof; a central thickness of the first lens element is a maximum among central thicknesses of the five lens elements; and further satisfying the conditional expressions 0.45 < CT4/CTS < 2.0; and f/CT4 < 25, as defined, the prior art fails to teach such an optical photographing lens assembly wherein the total number of lens elements is five.
With regard to dependent claims 16-20, claims 16-20 are allowable as they depend, directly or indirectly, from independent claim 15 and therefore inherit all of the limitations of the claim from which they depend.
With regard to claims 21-26, the reasons for allowance are as set forth in the Office Action mailed March 14, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
19 July 2022